DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the Preliminary Amendment filed on December 23, 2020, claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification:
Rewrite “The disclosure claims the benefit of Chinese Patent Application No. 201910465977.3 filed on May 30, 2019 in the China National Intellectual Property Administration, the disclosure of which is incorporated herein by reference in entirety.” [0001] as --This application is the National Stage under 35 U.S.C. §371(c)(1) of PCT/CN2020/084232 filed on April 10, 2020, which claims the benefit of priority under 35 U.S.C. §119 of Chinese Application No. 201910465977.3 filed on May 30, 2019, the disclosure of which is incorporated by reference.--.

This application is in condition for allowance except for the presence of minor informality found in the specification.  Accordingly, the cross reference to related application has been changed by the Examiner to update the status, so as to overcome the minor informality.  No Further action is required.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the method for manufacturing a flexible display substrate (as per claims 1-15) or the flexible display substrate (as per claims 16-20) as a whole, specifically, forming a first insulating layer on a flexible base substrate, the first insulating layer at least covering a bending area of the flexible display substrate; forming an etching barrier layer on a side of the first insulating layer away from the flexible base substrate, the etching barrier layer being located in the bending area; forming a second insulating layer covering the etching barrier layer on the side of the first insulating layer away from the flexible base substrate; and forming a first opening in the first insulating layer and a second opening in the second insulating layer through one patterning process, so that the first opening and the second opening are both located in the bending area, and an orthographic projection of the first opening on the flexible base substrate falls within an orthographic projection of the second opening on the flexible base substrate, so as to form a step portion of a connection position where the first opening is connected to the second opening (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin et al (US Pat. No. 6,294,315 B2) discloses the method of forming a metal wiring by a dual damascene process using a photosensitive polymer.
Naik et al (US Pub. No. 2003/0062627 A1) teaches the damascene structure fabricating using a layer of silicon-based photoresist material.
Usami (US Pub. No. 2014/0113438 A1) discloses the method of manufacturing semiconductor device.
Liu et al (US Pub. No. 2020/0286921 A1) teaches the array substrate, manufacturing method thereof and display device.
Li et al (US Pub. No. 2020/0328267 A1) discloses the flexible display panel and manufacturing method thereof.
Xu et al (US Pub. No. 2021/0036077 A1) teaches the display substrate, method for fabricating the same, and display device.
Zhang et al (US Pub. No. 2021/0210718 A1) discloses the display substrate and manufacturing method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOE H CHENG/
Primary Examiner
Art Unit 2626